13 A.3d 1101 (2011)
300 Conn. 912
STATE of Connecticut
v.
AFSCME, COUNCIL 4, LOCAL 391.
SC 18749
Supreme Court of Connecticut.
Decided February 17, 2011.
J. William Gagne, Jr., Hartford, in support of the petition.
*1102 Thomas P. Clifford III, assistant attorney general, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 125 Conn.App. 408, 7 A.3d 931 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the arbitration award was correctly vacated on the ground that it violated the public policy against workplace sexual harassment?"